DETAILED ACTION
	This is in response to communication received on 11/27/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recites the limitation "SIS" in line 2 of both claims, and HCR in line 2 of both claims.  There is insufficient antecedent basis for this limitation in the claim. These acronyms are not defined in the claim or previously. 
Appropriate correction is required.
	For purposes of compact prosecution, Examiner will assume that SIS refers to styrene-isoprene-styrene and HCR refers to hydrocarbon resin as stated in a specification.
Claim 7 recites the limitation "the second solid phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim. IN particular, what is the second solid phase? Where did it come from?	For purposes of compact prosecution, Examiner will interpret “the second solid phase” to be referring to a second application of the hot melt adhesive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US Patent Number 5,470,563 hereinafter TANAKA in view of Downs US PGPub 2005/0118378 hereinafter DOWNS and Shin et al. KR20-0246186Y1 hereinafter SHIN.
As for claim 1, TANAKA teaches “Various compositions including skin external application compositions, cosmetic or similar compositions (e.g., an adhesive composition for a false eyelash, a decolorant composition, a depilatory composition, and an eyeliner composition)” (abstract, lines 2-5) and “The tape or sheet for skin external application can be prepared in any conventional manner for preparing a pressure- sensitive adhesive tape or sheet” (column 6, lines 4-6), i.e. a manufacturing method of an adhesive device for false eyelashes.
TANAKA is silent on how the adhesive device attaches to the false eyelash and the skin.
SHIN teaches “The present invention relates to a replaceable refillable adhesive tape” (paragraph 11, lines 1-2) and further shows in Fig 3 and 4 that the adhesive tape is applied to the back of false eyelashes from a backing 12 and is further described in paragraphs 19-22, i.e. adhesive device for false eyelashes, wherein on of the sides of it attaches to the upper portion of the false eyelashes and the other side of it attaches to the skin… wherein the adhesive device is provided on release paper.
It would have been obvious to one of ordinary skill in the art to have adhesive device for false eyelashes, wherein on of the sides of it attaches to the upper portion of the false eyelashes and the other side of it attaches to the skin… wherein the adhesive device is provided on release paper in the process of TANAKA because SHIN teaches that such a device reducing costs and allows for multiple uses of the false eyelashes (paragraph 29). 
	TANAKA is further silent on said manufacturing method of adhesive device comprising: wherein the adhesive device is manufactured by dropping the adhesive on top of the release paper through the nozzle of the dispenser for liquid phase adhesive in the prescribed configuration and thickness in accordance with the configuration of the tip of the said nozzle.
	DOWNS teaches  “Hot melt thermoplastic adhesive is predeposited on a carrier strip having front and back release surfaces” (abstract, lines 1-2), and “Thus, generally, the dots 22 may provide metering, packaging and affixing properties in one product” (paragraph 54, lines 6-8), i.e. an adhesive device for fixing objects to a surface.
	DOWNS further teaches “fragmentary cross sectional view of a thermoplastic glue dispensing nozzle adapted for the production of dots of different shapes” (paragraph 31, see Fig. 12a) and “dot shapes other than disks may be formed by the use of a nozzle 20 having multiple orifices 86 to deposit on the carrier strip 14 adjacent "dotlets"88 arranged generally in a perimeter 90, the latter conforming to the ultimate shape desired of the dots 22” (paragraph 57, lines 1-5), i.e. wherein the adhesive device is manufactured by dropping the adhesive on top of the release paper through the nozzle of the dispenser for liquid phase adhesive in the prescribed configuration and thickness in accordance with the configuration of the tip of the said nozzle as the nozzle of DOWNS is configured to form droplet disks and those droplet disks are later deformed into a particular shape desired.
	It would have been obvious to one of ordinary skill in the art to use the method of DOWNS to produce the adhesive strips of TANAKA thereby a manufacturing method of adhesive device for false eyelashes… said manufacturing method of adhesive device comprising: wherein the adhesive device is manufactured by dropping the adhesive on top of the release paper through the nozzle of the dispenser for liquid phase adhesive in the prescribed configuration and thickness in accordance with the configuration of the tip of the said nozzle because DOWNS teaches that such a process allows for the formation of an adhesive device for applying a material on another material in whatever shape desired.
	TANAKA further teaches “The drying of the coated film can be carried out in any conventional manner as long as the liquid component of the aqueous medium or the solvent in the polymer solution can be evaporated. For this purpose, the heating at a temperature of about 90° C . to 180° C. for about 1 to 10 minutes” (column 6, lines 20-24), i.e. a range that overlaps with by letting it dry naturally at room temperature or in the dry chamber with temperature of 100°C to 200°C, for 1 to 5 minutes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 2, TANAKA teaches “Various compositions including skin external application compositions, cosmetic or similar compositions (e.g., an adhesive composition for a false eyelash, a decolorant composition, a depilatory composition, and an eyeliner composition)” (abstract, lines 2-5) and “The tape or sheet for skin external application can be prepared in any conventional manner for preparing a pressure- sensitive adhesive tape or sheet” (column 6, lines 4-6), i.e. a manufacturing method of an adhesive device for false eyelashes.
TANAKA is silent on how the adhesive device attaches to the false eyelash and the skin.
SHIN teaches “The present invention relates to a replaceable refillable adhesive tape” (paragraph 11, lines 1-2) and further shows in Fig 3 and 4 that the adhesive tape is applied to the back of false eyelashes from a backing 12 and is further described in paragraphs 19-22, i.e. adhesive device for false eyelashes, wherein on of the sides of it attaches to the upper portion of the false eyelashes and the other side of it attaches to the skin.
It would have been obvious to one of ordinary skill in the art to have adhesive device for false eyelashes, wherein on of the sides of it attaches to the upper portion of the false eyelashes and the other side of it attaches to the skin is provided on release paper in the process of TANAKA because SHIN teaches that such a device reducing costs and allows for multiple uses of the false eyelashes (paragraph 29). 
TANAKA is further silent on said manufacturing method of adhesive device comprising: wherein the adhesive device is manufactured by dropping the adhesive on top of the release paper through the nozzle of the dispenser for liquid phase adhesive in the prescribed configuration and thickness in accordance with the configuration of the tip of the said nozzle.
	DOWNS teaches  “Hot melt thermoplastic adhesive is predeposited on a carrier strip having front and back release surfaces” (abstract, lines 1-2), and “Thus, generally, the dots 22 may provide metering, packaging and affixing properties in one product” (paragraph 54, lines 6-8), i.e. an adhesive device for fixing objects to a surface.
	DOWNS further teaches “fragmentary cross sectional view of a thermoplastic glue dispensing nozzle adapted for the production of dots of different shapes” (paragraph 31, see Fig. 12a), “dot shapes other than disks may be formed by the use of a nozzle 20 having multiple orifices 86 to deposit on the carrier strip 14 adjacent "dotlets"88 arranged generally in a perimeter 90, the latter conforming to the ultimate shape desired of the dots 22” (paragraph 57, lines 1-5), “The equipment for this process
includes a heating container for the thermoplastic adhesive and a metering pump that may be electrically actuated” (paragraph 2, lines 9-11), and “it is yet another object of the invention to
ensure that the thermoplastic adhesive dots are retained by the first release surface which receives the thermoplastic adhesive in a molten state prior to it skinning over and therefore adheres to it more strongly” (paragraph 13),  i.e. wherein the adhesive device is manufactured by heating a solid phase adhesive in a melting compartment to turn into liquid phase and dropping the adhesive on top of the release paper through the nozzle of the dispenser for liquid phase adhesive in the prescribed configuration and thickness in accordance with the configuration of the tip of the said nozzle as the nozzle of DOWNS is configured to form droplet disks and those droplet disks are later deformed into a particular shape desired.
	It would have been obvious to one of ordinary skill in the art to use the method of DOWNS to produce the adhesive strips of TANAKA thereby wherein the adhesive device is manufactured by heating a solid phase adhesive in a melting compartment to turn into liquid phase and dropping the adhesive on top of the release paper through the nozzle of the dispenser for liquid phase adhesive in the prescribed configuration and thickness in accordance with the configuration of the tip of the said nozzle because DOWNS teaches that such a process allows for the formation of an adhesive device for applying a material on another material in whatever shape desired.
TANAKA further teaches “The drying of the coated film can be carried out in any conventional manner as long as the liquid component of the aqueous medium or the solvent in the polymer solution can be evaporated. For this purpose, the heating at a temperature of about 90° C . to 180° C. for about 1 to 10 minutes” (column 6, lines 20-24), i.e. a range that overlaps with by letting it dry naturally at room temperature or in the dry chamber with temperature of 100°C to 200°C, for 1 to 5 minutes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 3, TANAKA is silent on the shape of adhesive strip.
SHIN teaches “a half-moon shaped adhesive part… such as the eyelash shape, according to the shape of a person’s eyelids” (paragraph 12, lines 1-4), i.e. wherein the adhesive device is made to have… arc type line when viewed from the top.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the adhesive device is made to have… arc type line when viewed from the top in the process of TANAKA because SHIN teaches that such a shape corresponds to the shape of a person’s eyelids.
As for claim 4, TANAKA is silent on the shape of the adhesive device.
DOWNS further teaches “fragmentary cross sectional view of a thermoplastic glue dispensing nozzle adapted for the production of dots of different shapes” (paragraph 31, see Fig. 12a) and “dot shapes other than disks may be formed by the use of a nozzle 20 having multiple orifices 86 to deposit on the carrier strip 14 adjacent "dotlets"88 arranged generally in a perimeter 90, the latter conforming to the ultimate shape desired of the dots 22” (paragraph 57, lines 1-5), i.e. wherein the adhesive device is made to have a lateral aspect that is any one of the shapes of a circle.
It would have been obvious to one of ordinary skill in the art to use the method of DOWNS to produce the adhesive strips of TANAKA thereby wherein the adhesive device is made to have a lateral aspect that is any one of the shapes of a circle because DOWNS teaches that such a process allows for the formation of an adhesive device for applying a material on another material in whatever shape desired.
As for claim 6, TANAKA, SHIN and DOWNS are silent on wherein the adhesive device that naturally is dried or is dried in the dry chamber, is coated by dropping adhesive with different adhesive strength through the nozzle of the dispenser for adhesive, and is dried naturally at room temperature or dried in the dry chamber with temperature of 100°C to 200°C for 1 to 5 minutes.
However, as made clear in the specification, Examiner notes that this adhesive with different adhesive strength is actually the same composition of the first adhesive. Examiner also notes that specific adhesive strength is not defined—particularly how is the adhesive strength different? Is it stronger? Is it weaker? Or is it simply a different adhesive strength because it is in relation to a different material than the first? For example, an adhesive might have one adhesive strength to skin and another adhesive strength to a plastic false eyelash, thus having two different adhesive strength. With this in mind, it is the position of the Examiner that the adhesive of TANAKA actually has different adhesive strength from the surface attached to the skin, and the surface attached to the plastic. As such, it is in the position of the Examiner that TANAK teaches coating a surface with an adhesive with two different adhesive strengths. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Examiner also notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8,11, (7th Cir.) 1977.
In this case repeating the application of the adhesive dot in the combined process of TANAKA, SHIN and DOWNS such that wherein the adhesive device that naturally is dried or is dried in the dry chamber, is coated by dropping adhesive with different adhesive strength through the nozzle of the dispenser for adhesive, and is dried naturally at room temperature or dried in the dry chamber with temperature of 100°C to 200°C for 1 to 5 minutes would be obvious to one of ordinary skill in the art as the synergistic effect would be a larger dot of adhesive.
As for claim 7, TANAKA, SHIN and DOWNS are silent on wherein the adhesive device manufactured by converting the second solid phase adhesive with different adhesive strength into liquid phase by heating it in the melting compartment, which is then dropped and coated onto the adhesive device through the nozzle connected to the melting compartment, and by letting it dry naturally at room temperature or 20 in the dry chamber with temperature of 100°C to 200°C for 1 to 5 minutes.
However, as made clear in the specification, Examiner notes that this adhesive with different adhesive strength is actually the same composition of the first adhesive. Examiner also notes that specific adhesive strength is not defined—particularly how is the adhesive strength different? Is it stronger? Is it weaker? Or is it simply a different adhesive strength because it is in relation to a different material than the first? For example, an adhesive might have one adhesive strength to skin and another adhesive strength to a plastic false eyelash, thus having two different adhesive strength. With this in mind, it is the position of the Examiner that the adhesive of TANAKA actually has different adhesive strength from the surface attached to the skin, and the surface attached to the plastic. As such, it is in the position of the Examiner that TANAK teaches coating a surface with an adhesive with two different adhesive strengths. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Examiner also notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8,11, (7th Cir.) 1977.
In this case repeating the application of the adhesive dot in the combined process of TANAKA, SHIN and DOWNS such that wherein the adhesive device manufactured by converting the second solid phase adhesive with different adhesive strength into liquid phase by heating it in the melting compartment, which is then dropped and coated onto the adhesive device through the nozzle connected to the melting compartment, and by letting it dry naturally at room temperature or 20 in the dry chamber with temperature of 100°C to 200°C for 1 to 5 minutes would be obvious to one of ordinary skill in the art as the synergistic effect would be a larger dot of adhesive.
Claim(s) 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US Patent Number 5,470,563 hereinafter TANAKA, Downs US PGPub 2005/0118378 hereinafter DOWNS and Shin et al. KR20-0246186Y1 hereinafter SHIN as applied to claim 1 and 2 above, and further in view of Cleary et al. US PGPub 2003/0170308 hereinafter CLEARY.
As for claim 5, TANAKA, DOWNS and SHIN are silent on wherein the adhesive device is made either transparent or translucent and are in fact on completely silent on whether the material is opaque or transparent or translucent.
	CLEARY teaches “The hydrogel compositions are also useful as sealants for ostomy devices, prostheses, and face masks, as sound, vibration or impact absorbing materials, as carriers in cosmetic and cosmeceutical gel products, and will have other uses known to or ascertainable by those of ordinary
skill in the art, or as yet undiscovered” (paragraph 168, lines 6-11).
	CLEARY further teaches “The term "translucent" is used herein to signify a material capable of transmitting light so that objects or images can be seen through the material. Translucent materials herein may or may not be "transparent," meaning that the material is optically clear. The term "translucent" indicates that a material is not "opaque," in which case objects and images cannot be seen through the material” (paragraph 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the adhesive device is made either transparent or translucent in the process of TANAKA, DOWNS and SHIN, because CLEARY teaches that such materials allow objects or images to be seen through the material, such that the underlying skin of the user would be visible underneath the adhesive.
As for claim 8, TANAKA teaches “any conventional polymer substances having an adhesive property at room temperature 35 usually used in the preparation of pressure-sensitive adhesive tapes. Examples of such polymer substances are acrylic polymers (e.g., homopolymers of acrylic or methacrylic
esters or copolymers thereof with other polymerizable monomers including organic acids, esters, amides or vinyl 40 monomers, elastomeric polymers, and vinyl polymers” (paragraph 6, lines 33-40).
TANAKA further teaches “there may be formulated components conventionally used for skin external preparations such as… antioxidant” (column 9 lines 15-21), i.e. wherein the adhesive is composed of… antioxidant.
	TANAKA, SHIN and DOWNS are silent on wherein the adhesive is composed of SIS Rubber, HCR, rosin… and oil.
CLEARY teaches “The plasticizer component of the hydrophobic phase acts is preferably, although not necessarily, an elastomeric polymer that acts not only as a plasticizer but also as a diluent… Preferred elastomers are… styrene-isoprene-styrene (SIS)” (paragraph 61, lines 1-18), i.e. an adhesive composed of SIS Rubber.
CLEARY further teaches “Tackifying resins include, for example, rosin derivatives, terpene resins, and synthetic or naturally derived petroleum resins” (paragraph 65, lines 4-6) and “For example, incorporating greater amounts of the plasticizer and the tackifying resin in the discontinuous hydrophobic phase will increase tack, while reducing the amounts of those components or incorporating detackifier additives will decrease tack” (paragraph 16, lines 8-12), i.e. an adhesive composed of… HCR, rosin.
CLEARY further teaches “Topical Vasodilators: Such compounds are useful for increasing blood flow in the dermis, and preferred topical vasodilators are… as well as the essential oils” (paragraph 143, lines 1-6).
It would have been obvious to have wherein the adhesive is composed of SIS Rubber, HCR, rosin, anti-oxidant and oil in the process of TANAKA, SHIN and DOWNS, because TANAKA teaches incorporating elastomer and CLEARY teaches that SIS Rubber is a known elastomer, and further CLEARY that incorporating rosins and HCR resins improve tackifying properties.
As for claim 10, TANAKA teaches “any conventional polymer substances having an adhesive property at room temperature 35 usually used in the preparation of pressure-sensitive adhesive tapes. Examples of such polymer substances are acrylic polymers (e.g., homopolymers of acrylic or methacrylic
esters or copolymers thereof with other polymerizable monomers including organic acids, esters, amides or vinyl 40 monomers, elastomeric polymers, and vinyl polymers” (paragraph 6, lines 33-40).
TANAKA further teaches “there may be formulated components conventionally used for skin external preparations such as… antioxidant” (column 9 lines 15-21), i.e. wherein the adhesive is composed of… antioxidant.
	TANAKA, SHIN and DOWNS are silent on wherein the adhesive is composed of SIS Rubber, HCR, rosin… and oil.
CLEARY teaches “The plasticizer component of the hydrophobic phase acts is preferably, although not necessarily, an elastomeric polymer that acts not only as a plasticizer but also as a diluent… Preferred elastomers are… styrene-isoprene-styrene (SIS)” (paragraph 61, lines 1-18), i.e. an adhesive composed of SIS Rubber.
CLEARY further teaches “Tackifying resins include, for example, rosin derivatives, terpene resins, and synthetic or naturally derived petroleum resins” (paragraph 65, lines 4-6) and “For example, incorporating greater amounts of the plasticizer and the tackifying resin in the discontinuous hydrophobic phase will increase tack, while reducing the amounts of those components or incorporating detackifier additives will decrease tack” (paragraph 16, lines 8-12), i.e. an adhesive composed of… HCR, rosin.
CLEARY further teaches “Topical Vasodilators: Such compounds are useful for increasing blood flow in the dermis, and preferred topical vasodilators are… as well as the essential oils” (paragraph 143, lines 1-6).
It would have been obvious to have wherein the adhesive is composed of SIS Rubber, HCR, rosin, anti-oxidant and oil in the process of TANAKA, SHIN and DOWNS, because TANAKA teaches incorporating elastomer and CLEARY teaches that SIS Rubber is a known elastomer, and further CLEARY that incorporating rosins and HCR resins improve tackifying properties.
Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US Patent Number 5,470,563 hereinafter TANAKA in view of Downs US PGPub 2005/0118378 hereinafter DOWNS and Shin et al. KR20-0246186Y1 hereinafter SHIN as applied to claim 1 and 2 above, and further in view of Tokumoto et al US PGPub 2013/0072874 hereinafter TOKUMOTO.
As for claim 9, TANAKA teaches “was mixed with 100 parts of a commercially available vinyl adhesive containing as a main component polyvinyl alcohol” column 12, lines 20-23), i.e. wherein the adhesive is composed of… polyvinyl alcohol.
TANAKA further teaches “Examples of the solubilizing agent and humectants are… glycerin” (paragraph 57-58).
TANAKA further teaches “As the adhesive to be used in the present invention, acrylic, vinyl acetate, styrene, olefin, alkyd type synthetic resin emulsions may be employed. Any one or two or more 60 adhesives may be selected therefrom., The amount formulated is preferably 5% to 70% by weight of an emulsion with a resin concentration of 50% by weight” (column 8 lines 57-62).
TANAKA further teaches “there may be formulated components conventionally used for skin external preparations such as… water” (column 9 lines 15-21), i.e. including a weight percent of purified water.
TANAKA, DOWNS and SHIN are silent on wherein the adhesive is composed of… 2-25 weight % acryl resin alkanolamine, 0-4 weight % rosin or rosin derivative and remaining weight percent of purified water.
TOKUMOTO teaches “microprotrusions to a flat shape or a rounded shape, the microprotrusions can administer cosmetics” (paragraph 4, lines 4-5) and “the array provided with microprotrusions may be placed on the pressure- sensitive adhesive layer” (paragraph 23, lines 4-6).
TOKUMOTO teaches “The water-soluble adhesive bases include… polyvinyl alcohol” (paragraph 92, lines 1-4), “arbitrary ingredients used in pressure sensitive adhesives known in the art can be mixed in addition to the adhesive base. Examples of such arbitrary ingredients include… tackifiers (e.g., rosin-based resins, terpene- based resins, petroleum-based resins, and phenol-based resins)” (paragraph 93, lines 1-10), “Although any of those pharmaceutically acceptable may be used as the acrylic adhesive base, examples thereof include pressure-sensitive adhesives such as… acrylic polymers contained in acryl resin alkanol amine solutions” (paragraph 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include rosin and acryl resin alkanolamine in the process of TANAKA, DOWNS and SHIN because TOKUMOTO teaches that rosin is a useful tackifier and that acryl resin alkanol amine solutions were known pressure sensitive adhesives that TANAKA references in the generic. It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.
Examiner notes that TANAKA, DOWNS, SHIN and TOKUMOTO are silent on the weight percents of each individual component. It would have been within the skill of the ordinary artisan at the time of effective filing to design the weight percents of each component such that the tackifying components provide the appropriate tackiness to the final product, that the pressure sensitive adhesive have the desired adhesive properties and the glycerin provides the proper solubilizing effect as achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 11, TANAKA teaches “was mixed with 100 parts of a commercially available vinyl adhesive containing as a main component polyvinyl alcohol” column 12, lines 20-23), i.e. wherein the adhesive is composed of… polyvinyl alcohol.
TANAKA further teaches “Examples of the solubilizing agent and humectants are… glycerin” (paragraph 57-58).
TANAKA further teaches “As the adhesive to be used in the present invention, acrylic, vinyl acetate, styrene, olefin, alkyd type synthetic resin emulsions may be employed. Any one or two or more 60 adhesives may be selected therefrom., The amount formulated is preferably 5% to 70% by weight of an emulsion with a resin concentration of 50% by weight” (column 8 lines 57-62).
TANAKA further teaches “there may be formulated components conventionally used for skin external preparations such as… water” (column 9 lines 15-21), i.e. including a weight percent of purified water.
TANAKA, DOWNS and SHIN are silent on wherein the adhesive is composed of… 2-25 weight % acryl resin alkanolamine, 0-4 weight % rosin or rosin derivative and remaining weight percent of purified water.
TOKUMOTO teaches “microprotrusions to a flat shape or a rounded shape, the microprotrusions can administer cosmetics” (paragraph 4, lines 4-5) and “the array provided with microprotrusions may be placed on the pressure- sensitive adhesive layer” (paragraph 23, lines 4-6).
TOKUMOTO teaches “The water-soluble adhesive bases include… polyvinyl alcohol” (paragraph 92, lines 1-4), “arbitrary ingredients used in pressure sensitive adhesives known in the art can be mixed in addition to the adhesive base. Examples of such arbitrary ingredients include… tackifiers (e.g., rosin-based resins, terpene- based resins, petroleum-based resins, and phenol-based resins)” (paragraph 93, lines 1-10), “Although any of those pharmaceutically acceptable may be used as the acrylic adhesive base, examples thereof include pressure-sensitive adhesives such as… acrylic polymers contained in acryl resin alkanol amine solutions” (paragraph 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include rosin and acryl resin alkanolamine in the process of TANAKA, DOWNS and SHIN because TOKUMOTO teaches that rosin is a useful tackifier and that acryl resin alkanol amine solutions were known pressure sensitive adhesives that TANAKA references in the generic. It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.
Examiner notes that TANAKA, DOWNS, SHIN and TOKUMOTO are silent on the weight percents of each individual component. It would have been within the skill of the ordinary artisan at the time of effective filing to design the weight percents of each component such that the tackifying components provide the appropriate tackiness to the final product, that the pressure sensitive adhesive have the desired adhesive properties and the glycerin provides the proper solubilizing effect as achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717